         Case 1:21-cr-00008-KBJ Document 45 Filed 05/18/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA


v.                                      Crim No.: 1:21-00008-(KBJ)

JONATHAN JOHNSON

                           Defendant.


               DEFENDANT’S RESPONSE TO SUPERVISION
                    RELEASE VIOLATION REPORT

      Defendant Jonathan Johnson, through undersigned counsel respectfully

submits this response to the violation report submitted by Pretrial Services.

Defendant requests that Pretrial’s request that defendant be removed from Pretrial

Supervision for violation be denied.    In support of this request, Mr. Johnson

states the following.:

      As the report correctly notes Defendant is employed as a Violence

Interrupter with the District of Columbia’s Attorney General’s Office Program,

National Association for the Advancement of Returning Citizen’s (NAARC). He

is assigned to Ward 5 as noted in the report. Defendant’s job is to intervene with

members of the community to attempt to deescalate “beefs” in order to avert them

from escalating into violence. Although defendant is assigned to Ward 5, pretrial

services is simply mistaken in assuming that defendant is only to perform his work


                                          1
         Case 1:21-cr-00008-KBJ Document 45 Filed 05/18/21 Page 2 of 3




within the confines of Ward 5. To the contrary, if there is a dispute that involves

persons in Ward 5 with persons who are located outside of Ward 5, defendant is

expected to travel to whatever locations those persons are in, regardless if it is

another Ward or another State. Undersigned counsel has consulted with Boye

Sofidiya, the Director of NAARC who oversees all of the Violence Interrupters

employed by NAARC. (Boye.Sofidiya@NAARCDC.GOV, 202-304-7610.) Mr.

Sofidiya confirmed that defendant is not and should not confine his work to the

confines of Ward 5. Rather he is expected to travel outside of Ward 5 to interact

with whomever may be involved in a potential dispute, regardless if that requires

defendant to travel outside of Ward 5 or the District of Columbia. Part of the

reason that defendant was selected to be a Violence Interrupter was his ability to

communicate and have a rapport with persons involved in suspect activity through

out the greater DC area, not just Ward 5. Pretrial Service’s assumption that if

defendant is not physically present in Ward 5, than he is not working, is mistaken.

WHEREFORE, the defendant requests that the request to revoke defendant from

the HISP program based on alleged violations that he is not at work be denied.




                                           2
        Case 1:21-cr-00008-KBJ Document 45 Filed 05/18/21 Page 3 of 3




                                             Respectfully submitted,

DATED: May 18,2021
                                             _____/s/__________
                                             Jonathan Zucker # 384629
                                             Peter Wright #187407
                                             37 Florida Av. NE
                                             Suite 200
                                             Washington, DC 20002
                                             (202) 624-0784
                                             jonathanzuckerlaw@gmail.com
                                             Counsel for Jonathan Johnson




                          CERTIFICATE OF SERVICE

        I certify that on May 18, 2021 I caused a copy of the foregoing Motion to be
filed with the Clerk using the CM/ECF System which will send notification of this
filing to all parties.

                                             _____/s/__________
                                             Jonathan Zucker




                                         3
